~-=----·---,.---~~·--~--~--·--~--   --   ~- ~-- ~-- ---~-- -~--   ·- ----------- ---




           MODIFY and AFFIRM; Opinion issued January 14, 2013.




                                                                  In The
                                                  QCourt of §ppeal~
                                         jfiftb 11Bistritt of 'atexa~ at J)alla~
                                                       No. 05-12-00262-CR

                                             LEWIS OLIVER TATE, Appellant

                                                                     v.
                                             THE STATE OF TEXAS, Appellee

                                  On Appeal from the 204th Judicial District Court
                                               Dallas County, Texas
                                       Trial Court Cause No. Fll-53715-Q

                                              MEMORANDUM OPINION
                                         Before Justices Bridges, O'Neill, and Murphy
                                                  Opinion by Justice O'Neill

                  A jury convicted Lewis Oliver Tate of aggravated robbery with a deadly weapon, found

           two enhancement paragraphs true, and assessed punishment at forty-five years' imprisonment.

           See TEx.   PENAL   CODE ANN. § 29.03(a)(2) (West 2011). On appeal, appellant's attorney filed a

           brief in which she concludes the appeal is wholly frivolous and without merit. The brief meets

           the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

           evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

           High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a
copy of the brief to appellant. We advised appellant of his right to file a prose response, but he

did not file a pro se response.

       We have reviewed the record and counsel's brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court's duty in Anders cases). We agree the

appeal is frivolous and without merit. We fmd nothing in the record that might arguably support

the appeal.

        Although not an arguable issue, we note the record shows appellant pleaded not true to

two enhancement paragraphs during the punishment phase, and the jury found the two

enhancement paragraphs true. The judgment, however, recites "N/A" for the plea and fmdings

on each enhancement paragraph. We modify the judgment to show appellant pleaded not true to

two enhancement paragraphs and the jury found the enhancement paragraphs true. See TEx. R.

APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993); Asberry v. State,

813 S.W.2d 526, 529-30 (Tex. App.-Dallas 1991, pet. ref d).

        As modified, we affmn the trial court's judgment.




Do Not Publish
TEx. R. APP. P. 47

120262F.U05




                                                -2-
                                 QCourt of ~peal~
                        jfiftb j!}i~itt of ~exa~ at j!}alla~
                                      JUDGMENT

LEWIS OLIVER TATE, Appellant                     Appeal from the 204th Judicial District
                                                 Court of Dallas County, Texas (Tr.CtNo.
No. 05-12-00262-CR        V.                     F11-53715-Q).
                                                 Opinion delivered by Justice O'Neill,
THE STATE OF TEXAS, Appellee                     Justices Bridges and Murphy participating.


        Based on the Court's opinion of this date, the trial court's judgment is MODIFIED as
follows:
       The section entitled "Plea to 1st Enhancement Paragraph" is modified to show "Not
True."
       The section entitled "Findings on 1st Enhancement Paragraph" is modified to show
"True."
       The section entitled "Plea to 2nd Enhancement Paragraph" is modified to show "Not
True."
        The section entitled "Findings on 2nd Enhancement Paragraph" is modified to show
"True."

       As modified, we AFFIRM the trial court's judgment.



       Judgment entered January 14, 2013.